—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly concluded that plaintiff met her burden of proving that she is unemployable and that she is entitled to continued maintenance. Under the terms of the parties’ stipulation, incorporated in the divorce decree, the court’s inquiry was limited to whether plaintiff met that burden. Thus, we reject defendant’s contention that the court was required to apply the factors set forth in Domestic Relations Law § 236 (B) (6) (see, Consorti v Consorti, 175 AD2d 940). The court properly directed defendant to continue providing plaintiff with health insurance coverage (see, Domestic Relations Law § 236 [B] [8]) and to pay a portion of plaintiff’s counsel and expert fees (see, McNenney v McNenney, 159 AD2d 440; Scalchunes v Scalchunes, 134 AD2d 337, lv *965denied 72 NY2d 808). (Appeal from Judgment of Supreme Court, Ontario County, Harvey, J.—Maintenance.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.